                Case 3:19-cv-05857-TSZ Document 61 Filed 02/11/21 Page 1 of 1




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       MARK RICKNER and HEIDI RICKNER,
 8                            Plaintiffs,
                                                           C19-5857 TSZ
 9         v.
                                                           MINUTE ORDER
10     ALLSTATE INSURANCE COMPANY,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Plaintiffs’ motion, docket no. 57, to continue defendant’s motion for
14
     summary judgment, is GRANTED. See Fed. R. Civ. P. 56(d).
15        (2)     Defendant’s motion for summary judgment, docket no. 54, is RENOTED
   to March 19, 2021. Any response shall be filed by Thursday, March 11, 2021, and any
16 reply shall be filed by the new noting date.

17          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 11th day of February, 2021.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Gail Glass
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
